McGOHEY, District Judge.
The case was reopened on libelant’s motion, in order to receive orally the opinion of a doctor whose written report had previously been received' in evidence. The oral testimony did not differ from the report, except that the doctor testified that he necessarily had to depend to a large degree on the answers and statements made to him by the libelant whom he thought to be truthful. As appears in the opinion previously filed, 105 F.Supp. 276, I did not share the doctor’s views as to libelant’s truthfulness. I do not now. ' After the doctor’s testimony was completed, I expressed on the record in colloquy with counsel the specific grounds for my views. They need not be repeated here. This memorandum is to be deemed a part of the original opinion herein.
The decision, findings and conclusions heretofore filed will stand and a decree may be entered accordingly.